 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11       LAURA BYNUM,                                  Case No. 2:20-cv-00150-TLN-DMC

12                          Petitioner,
13            v.                                       SUA SPONTE REMAND ORDER

14       COUNTY OF SISKIYOU BOARD OF
         SUPERVISORS,
15
                            Respondent,
16
         KIMBERLY OLSON,
17
                   Real Party in Interest/Defendant
18

19

20           This matter is before the Court pursuant to Defendant/Real Party in Interest1 Kimberly

21   Olson’s (“Olson”) Notice of Removal and Motion to Proceed in Forma Pauperis. (ECF Nos. 1,

22   3.) The Court notes Olson has also filed a Motion to Dismiss the removed action for failure to

23   state a claim under Federal Rule of Civil Procedure 12(b)(6). (ECF No. 4.) For the reasons set

24   forth below, the Court hereby REMANDS the action to the Superior Court of California, County

25   of Siskiyou, due to lack of subject-matter jurisdiction and DENIES Olson’s Motion to Proceed in

26   Forma Pauperis (ECF No. 3) and Motion to Dismiss (ECF No. 4) as moot.

27
     1
            See ECF No. 2 (Certification and Notice of Interested Parties); ECF No. 1 at 7 (Petition
28   attached to Notice of Removal).
                                                     1
 1          I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

 2          On December 23, 2019, Petitioner Laura Bynum (“Petitioner”) filed a Verified Petition

 3   for Writ of Mandamus against Respondent County of Siskiyou Board of Supervisors

 4   (“Respondent”) and Olson as Defendant/Real Party in Interest for immediate calendar preference

 5   pursuant to California Elections Code § 13314 (“§ 13314”). (Notice of Removal, ECF No. 1, at

 6   7–13 (citing § 13314(a)(3)).) The Petition seeks removal of Olson’s name from the ballot of the

 7   upcoming March 3, 2020 election pursuant to § 13314,2 on the basis that Olson falsely certified to

 8   the Office of the Siskiyou County Clerk and Registrar of Voters that she was an eligible candidate

 9   for local office when, in fact, Olson has three prior felony convictions that involve the theft of

10   public money.3 Olson is therefore not eligible for an elected office under California Election

11   Code § 20. (Pet., ECF 1 at ¶¶ 1–2, 7, 10–12.) On January 21, 2020, Olson filed a Notice of

12   Removal removing the Petition from the Siskiyou County Superior Court. (ECF No. 1.)

13          II.     STANDARD OF LAW

14          28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the

15   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is

16   proper only if the court could have exercised jurisdiction over the action had it originally been

17   filed in federal court.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). A district court

18   has federal question jurisdiction in “all civil actions arising under the Constitution, laws, or

19   treaties of the United States.” 28 U.S.C. § 1331.

20          Courts “strictly construe the removal statute against removal jurisdiction,” and “the
21   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980

22   2
             Section 13314(a)(1) permits the elections official to “seek a writ of mandate alleging that
23   an error or omission has occurred, or is about to occur, in the placing of a name on, or in the
     printing of, a ballot … or any neglect of duty has occurred, or is about to occur.”
24
     3
              Petitioner asserts she received certified copies from the Placer County Superior Court of
25   Olson’s felony convictions in Case No. 62-002004, for violations of California Welfare &
26   Institutions Code §§ 10980(c)(2) (fraud to obtain aid-over $400), 14014 (false statements to
     receive health care), and 11540 (false eligibility statement), with a special allegation of excessive
27   loss over $50,000 under California Penal Code § 12022.6(a). (Pet., ECF No. 1 at ¶¶ 9–11.) The
     Petition further notes that Olson attempted to have her felony convictions reduced to a
28   misdemeanor and expunged in 2013, but the court denied her requests. (Id. at ¶ 11.)
                                                          2
 1   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time

 2   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the

 3   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer

 4   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544

 5   U.S. 974 (2005).

 6           The “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded

 7   complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

 8   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 386.

 9   Federal court jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim, or

10   third-party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009);

11   Hunter v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

12           III.    ANALYSIS

13           Olson removed the above-entitled action to this Court on the basis of federal question

14   jurisdiction. (ECF No. 1 at 1.) Olson argues that California Elections Code § 20 (“§ 20”),

15   effective in 2012, and its retroactive application barring her from running for local office due to

16   her convictions in 2000, constitutes an ex post facto violation of Article 1, Section 10 of the U.S.

17   Constitution. Further, Olson argues that § 20 raises federal question issues pertaining to her First

18   and Fourteenth Amendment rights to run for and hold public office. (ECF No. 1 at 2–4.)

19   Moreover, Olson argues the phrase “theft of public money,” as used in the Petition to describe

20   Olson’s prior convictions, is actually a reference to the federal offense codified at 18 U.S.C. §
21   641, rather than any existing state statute, and therefore establishes federal question jurisdiction.

22   (ECF No. 1 at 2 fn. 3, 3.) Olson’s arguments, however, are unavailing.

23           Even if Olson’s federal Constitutional rights are implicated by Petitioner’s application of

24   § 20, it is clear that the Petition itself contains only a single request for relief pursuant to §§ 20

25   and 13314 of the California Elections Code. (Pet., ECF 1 at ¶¶ 1–2, 7, 10–12.) The instant

26   Petition therefore relies solely on California state law and does not state any claims under federal
27   law. Based on the well-pleaded complaint rule articulated above, removal cannot be based on a

28   defense, counterclaim, cross-claim, or third-party claim raising a federal question. Caterpillar
                                                          3
 1   Inc., 482 U.S. at 392; see also Vaden, 556 U.S. at 49; Hunter v. Philip Morris USA, 582 F.3d at

 2   1042–43. Thus, while Olson seems to contend in the Notice of Removal that Petitioner has

 3   violated several federal laws, this assertion relates only to an affirmative defense or potential

 4   counterclaim, which cannot be considered in evaluating whether a federal question appears on the

 5   face of Petitioner’s Petition. See Vaden, 556 U.S. at 60–62.

 6          In short, because the state court Petition only indicates one request pursuant to California

 7   Elections Code § 13314, this action does not present a federal question. There being no apparent

 8   grounds for federal jurisdiction,4 it is appropriate to remand this case, sua sponte, for lack of

 9   federal subject matter jurisdiction. See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360

10   F.3d 960, 967 (9th Cir. 2004) (“the district court ha[s] a duty to establish subject matter

11   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”).

12          IV.     CONCLUSION

13          For the reasons stated above, the Court hereby REMANDS this action to the Superior

14   Court of California, County of Siskiyou and DENIES Olson’s Motion to Proceed in Forma

15   Pauperis (ECF No. 3) and Motion to Dismiss (ECF No. 4) as moot.

16          IT IS SO ORDERED.

17   Dated: February 18, 2020

18

19

20
21                                      Troy L. Nunley
                                        United States District Judge
22

23

24

25

26
27
     4
            Olson does not argue that the parties are diverse or that the amount in controversy exceeds
28   $75,000, nor does it appear that diversity jurisdiction exists here.
                                                         4
